I respectfully dissent from the majority's decision as it applies to appellee Nationwide Insurance Company. Nationwide was here as an appellee which had offered and tendered for payment to appellants the $50,000 limit of its contract liability.  The draft was made out to appellants and their lawyer. Regardless of what else happened with the draft, Nationwide fulfilled its contractual obligations to appellants.  At that point, appellants had no enforceable or meritorious claim against Nationwide, and still do not.  Appellants, in order to prevail under Civ.R. 60(B), must show they have a meritorious claim against appellee Nationwide, which they cannot do.  I, therefore, respectfully dissent from the portion of the majority's decision which relates to appellee Nationwide.